Citation Nr: 0207741	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for post-hepatic 
cirrhosis, chronic active hepatitis B and C, currently 
evaluated as 60 percent disabling.

2. Entitlement to an effective date earlier than January 18, 
1994, for the grant of an increased 60 percent disability 
evaluation for post-hepatic cirrhosis and chronic active 
hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1968, and from July 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which implemented a March 1998 Board 
decision which granted compensation under 38 U.S.C.A. Section 
1151 for hepatitis B and C and any residuals thereof.  
Specifically, the RO assigned a 30 percent disability 
evaluation effective January 18, 1994, for the additional 
disability of active hepatitis B and C and post-hepatic 
cirrhosis of the liver caused by an August 1988 VA 
hospitalization.  The veteran requested a higher evaluation 
for the disability and in a February 1999 rating decision, 
the RO increased the rating to 60 percent with the same 
effective date of January 18, 1994.  The veteran continued 
his appeal of the evaluation, requesting that a 100 percent 
disability evaluation be assigned as of August 18, 1988, the 
date of VA treatment.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran contracted hepatitis B and C as a result of 
VA treatment in August 1988.

3.  The veteran filed a claim for compensation for the 
residuals of his August 1988 VA treatment on November 13, 
1990.

4.  The veteran underwent laparoscopic cholecystectomy on 
March 24, 1993.  Hepatitis serology performed at that time 
revealed the antibiotic for Type C hepatitis.  

5.  The first evidence of a link between the veteran's 1988 
VA treatment and his active hepatitis C is a medical opinion 
dated May 18, 1993.  This evidence was submitted to VA on 
July 23, 1993.

6.  Since March 24, 1993, the veteran has experienced daily 
fatigue and incapacitating episodes of vomiting and nausea.  
He has experienced weight loss and right upper quadrant pain.

7.  The veteran's symptoms are not "near-constant 
debilitating symptoms" as evidenced by his ability to 
maintain full-time employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for post-hepatic cirrhosis, active hepatitis B and C, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.410-4.114, Diagnostic Codes 7312-7345 (2001).

2.  The criteria for an effective date of March 24, 1993, for 
the grant of disability compensation at the 60 percent rate 
for hepatitis B and C with post-hepatic cirrhosis have been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.1-4.16, 4.410-4.114, Diagnostic Codes 7312-7345 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an initial evaluation higher than 60 percent for 
post-hepatic cirrhosis, chronic hepatitis B and C, and his 
claim for an earlier effective date for that evaluation, as 
well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete these 
claims under the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  Regulations implementing the VCAA have 
been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the statements of the case, 
supplemental statements of the case, and the Board's January 
2001 remand issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claims currently on appeal.  The 
veteran was afforded VA examinations and all relevant 
records adequately identified by the veteran were obtained 
and associated with the claims folder.  The veteran was also 
given the opportunity to appear and testify before an RO 
Hearing Officer to advance any and all arguments in favor of 
his claims.

I.  Increased Evaluation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-hepatic cirrhosis and active hepatitis B 
and C have been evaluated using 38 C.F.R. Section 4.114 
Diagnostic Codes 7312 and 7345 as there is not a diagnostic 
code that sets forth criteria for assigning disability 
evaluations for the veteran's specific disability.  When an 
unlisted condition is encountered, it is permissible to rate 
that condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  In reviewing the evidence of record, the 
Board finds that the criteria of Diagnostic Code 7345 more 
accurately describe the veteran's disability than the 
criteria of Diagnostic Code 7312 as there is no evidence of 
persistent jaundice, episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy.  As such, this discussion is limited to 
evaluating the veteran's disability under Diagnostic Code 
7345.

Diagnostic Code 7345 allows for the assignment of disability 
evaluations for chronic liver disease, including active 
hepatitis, as follows:

Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) .............................................................100 percent

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgias, and right 
upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, 
but not occurring constantly...........................................  60 
percent

The record is replete with the veteran's accounts of his 
fatigue, weight loss, right abdominal pain, and bouts of 
nausea and vomiting following the 1993 diagnosis of active 
hepatitis.  He has never asserted, however, that his 
symptoms were 

debilitating on a near-constant basis.  In fact, the veteran 
has advised VA that he has continued to work on a full-time 
basis albeit not in the capacity of a teacher as he was 
before he began experiencing his severe symptoms of active 
hepatitis. 

The medical evidence supports the veteran's contention that 
he experiences daily fatigue, periodic abdominal pain, and 
has lost a considerable amount of weight since 1993.  His 
treating internist reported on several occasions in 1998 
that he considered the veteran's prognosis for survival 
beyond five years without a liver transplant to be only 
forty percent.  Additionally, the veteran had unfavorable 
reactions to Interferon treatment in January 1999 and had to 
stop that treatment in order to address the complications.  
At no time, however, has there been a report that the 
veteran's symptoms have reached a level of near-constant 
debilitation.

Given the evidence as outlined above, the Board finds that 
the assignment of a 60 percent disability evaluation for the 
veteran's active hepatitis as of March 1993, the time he was 
determined to have hepatitis C, is appropriate.  The 
criteria for the higher rating of 100 percent under 
Diagnostic Code 7345 have not been met as the veteran 
continues to work and does not contend that he has reached a 
level of near-constant debilitation as a result of such 
symptoms as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and upper right quadrant pain.  The opinion of 
his treating physician regarding his prognosis suggests that 
his condition will continue to deteriorate, but the 
prediction of a five year survival without a liver 
transplant does not indicate that the veteran is currently 
incapacitated by his disability.  As such, the Board finds 
that at no time has a 100 percent schedular rating been 
appropriate for assignment.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his active hepatitis and post-hepatic 
cirrhosis have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  Accordingly, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. Section 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the 60 percent evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran and his 
request for a higher evaluation is denied.

II.  Earlier Effective Date

On November 13, 1990, the veteran filed a claim for 
compensation due to VA treatment under 38 U.S.C.A. Section 
351, which is now 38 U.S.C.A. Section 1151.  At that time, 
the veteran did not know that he had hepatitis B and C, but 
requested compensation for increased symptoms of post-
traumatic stress disorder and service connection for a 
stomach disability as consequences of negligent VA treatment 
during an August 1988 hospitalization.  That claim was denied 
by the RO in January 1991, and the veteran appealed the 
decision to the Board.  In February 1992, the veteran was 
advised that his case was being held under a Department-wide 
stay pending the outcome of an appeal in Gardner v. 
Derwinski, U.S. Vet. App. No. 90-120 (Nov. 25, 1991).  The 
Board returned the veteran's file to the RO and advised the 
RO to register the case for return to the Board following the 
lifting of the stay.  

While the veteran's Section 1151 claim was stayed, he filed a 
claim for service connection for a stomach condition on July 
23, 1993.  Along with his request for service connection, the 
veteran attached a letter from his treating 
gastroenterologist.  This physician reported that the veteran 
had been under his care since 1981, that he had undergone 
multiple blood transfusions while under the care of VA in 
1988, and that as a consequence of the veteran's treatment at 
a VA facility, he had contracted hepatitis C.  The physician 
related that the veteran had recently undergone laparoscopic 
cholecystectomy and it was determined at that time, through 
hepatitis serology performed, that the veteran had the 
antibiotic for Type C hepatitis.  In 
January 1994, the veteran submitted a copy of the March 24, 
1993, laparoscopic cholecystectomy operative report and 
subsequent treatment records showing the presence of 
hepatitis C.  On January 18, 1994, the veteran testified 
before an RO hearing officer regarding his claim for an 
increased rating for post-traumatic stress disorder as well 
as his claim for service connection for his stomach 
condition.  At this hearing, the veteran discussed his 1988 
hospitalization and recent diagnosis of hepatitis B and C. 

The United States Supreme Court (Supreme Court) rendered a 
decision in the case of Brown v. Gardner, 115 S. Ct. 552, in 
1994, and VA implemented that decision by amending its 
regulations on March 16, 1995.  The veteran had another 
hearing before an RO hearing officer in March 1995 to 
specifically discuss his Section 1151 claim under the new 
regulations.  In November 1995, the veteran submitted a Claim 
for Damage, Injury, or Death (Standard Form 95) for personal 
injury due to his 1988 VA hospitalization.  In that claim, 
the veteran asserted that he, "did not know that I suffered 
this disability [active hepatitis] until Dec. 1993 and did 
not know that I could file this claim until October 1995."

In September 1997, the veteran requested that his claims for 
post-traumatic stress disorder and cirrhosis of the liver be 
withdrawn and his claim under Section 1151 be forwarded to 
the Board for adjudication.  As such, the RO certified the 
veteran's claims for appeal and the Board granted 
compensation under Section 1151 for hepatitis B and C and the 
residuals thereof in a decision dated March 25, 1998.  The 
RO's implementation of this decision assigned the effective 
date to the award of January 18, 1994, the date of the 
veteran's personal hearing, finding that this was the date of 
his claim.  The Board disagrees with the assignment of this 
date for the following reasons.

The veteran's Section 1151 claim was originally filed on 
November 13, 1990.  Although he was not aware that he 
contracted hepatitis B and C as a consequence of his 1988 VA 
treatment until 1993, his claim for the consequences of the 
1988 treatment nonetheless remained pending until it was 
finally adjudicated by the Board in March 1998.  The 
veteran's withdrawal of his claim for an increased 
evaluation for post-traumatic stress disorder and his claim 
for cirrhosis of the liver did not close the November 1990 
claim, even though those were the originally pled residuals, 
as the veteran specifically stated his intent to continue 
his appeal of the Section 1151 claim regarding hepatitis.  
Thus, the date of claim is November 13, 1990.

The law and regulations provide that except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation by reason on Section 1151 shall be 
the date the injury was suffered if an application therefor 
is received within one year from such date.  See 38 U.S.C.A. 
§ 5110(c).

Given the facts as outlined above, one can argue that the 
injury was suffered in August 1988, as that is when the 
veteran contracted hepatitis B and C.  It could also be 
argued that the injury was not suffered until March 24, 
1993, as that is when the hepatitis was detected and 
symptoms began.  This determination need not be made here as 
the veteran's claim was not filed within one year of the 
date of VA treatment in August 1988, and thus an effective 
date prior to November 13, 1990, is not available for 
assignment under the law.  Consequently, the Board must 
determine when entitlement arose in order to assign the 
appropriate effective date to the grant of compensation 
under Section 1151 for the veteran's hepatitis B and C with 
post-hepatic cirrhosis.

The evidence is clear that the veteran underwent 
laparoscopic cholecystectomy on March 24, 1993, and that it 
was detected that he had evidence of cirrhosis.  As a 
consequence, the veteran was tested for and determined to 
have hepatitis C.  On May 18, 1993, his treating 
gastroenterologist linked that disability to the veteran's 
1988 VA treatment.  On July 23, 1993, the RO was made aware 
of this link when the veteran submitted the evidence with a 
claim for service connection for a stomach condition.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.  

Accordingly, the Board finds, when resolving all reasonable 
doubt in favor of the veteran and lending only minimal 
credence to the veteran's statement that he was not aware of 
the presence of hepatitis B and C until December 1993, that 
the veteran's entitlement to compensation under Section 1151 
for hepatitis B and C arose on March 24, 1993, the date of 
his laparoscopic cholecystectomy.  There is no evidence 
whatsoever prior to that date that the veteran suffered a 
disability of this nature and the Board considers this a 
liberal interpretation of the law in light of the fact that 
VA was not made aware of the private treatment and link to 
the 1988 VA treatment until July 23, 1993.  Consequently, 
given the Board's conclusion that entitlement to Section 1151 
compensation for hepatitis B and C arose on March 24, 1993, 
the Board hereby assigns that date as the effective date for 
the veteran's award of a 60 percent disability evaluation as 
it is later than the date of receipt of claim, November 13, 
1990.  Therefore, the veteran's appeal is granted in this 
regard.
 


ORDER

A disability evaluation higher than 60 percent for post-
hepatic cirrhosis, active hepatitis B and C, is denied.

An effective date of March 24, 1993, for the award of a 60 
percent disability evaluation for post-hepatic cirrhosis, 
active hepatitis B and C, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

